Name: Commission Regulation (EEC) No 1637/85 of 17 June 1985 changing the date for giving effect to Regulation (EEC) No 1751/84 laying down certain provisions for the application of Regulation (EEC) No 3599/82 on temporary importation arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/ 10 Official Journal of the European Communities 18 . 6. 85 COMMISSION REGULATION (EEC) No 1637/85 of 17 June 1985 changing the date for giving effect to Regulation (EEC) No 1751/84 laying down certain provisions for the application of Regulation (EEC) No 3599/82 on temporary importation arrangements Whereas the application of Regulation (EEC) No 1751 /84 must accordingly also be postponed until that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Customs Processing Arrangements, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/82 of 21 December 1982 on temporary importa ­ tion arrangements ('), as amended by Regulation (EEC) No 1680/85 (2), and in particular Article 34 thereof, Whereas Commission Regulation (EEC) No 1751 /84 of 13 June 1984 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements (3) should have been given effect, according to Article 31 thereof, from 13 June 1985 ; Whereas the date for implementation of Regulation (EEC) No 3599/82 has been put back by Regulation (EEC) No 1680/85 to 1 January 1986 ; HAS ADOPTED THIS REGULATION : Sole Article The second paragraph of Article 31 of Regulation (EEC) No 1751 /84 is hereby replaced by the following : 'It shall apply from 1 January 1986.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1985. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 376, 31 . 12. 1982, p . 1 . (*) OJ No L 155, 14. 6 . 1985, p . 54. ¢ (3) OJ No L 171 , 29 . 6 . 1984, p. 1 .